internal_revenue_service number release date index number ---------------------------------------------------------- --------------------------------------------- --------------------------- ------------------------------------ re ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi plr-129846-16 date date legend ----------------- ------------------------------------------------------------------------ decedent trust -------------------------------------------------------------------------------------- ------------------------------------------------------------------------- daughter grandchild grandchild grandchild ggc1 ggc ggc trustee x y date date date court a court b state a state b state a statute state b statute state b court ------------------------- --------------------------------- ------------------------------ -------------------------------- ---------------------------- ------------------------------ ------------------------------- --------------------------------------------- ----- --------- -------------------- ------------------ ---------------------------- ------------------------------------------------------------- ------------------------------------------ ----------- -------------- ------------------------------------------ -------------------------------------------------------- --------------------------------------- plr-129846-16 dear --------------- this letter responds to your representative’s letter of date and other correspondence requesting a ruling concerning the generation-skipping_transfer gst tax consequences of proposed modifications to a_trust facts the facts and representations submitted are summarized as follows decedent died testate on date a date prior to date under paragraph sixth of decedent’s will decedent established trust for the benefit of decedent’s daughter daughter and her descendants under paragraph sixth a of the will for so long as daughter or any of daughter’s children then living survives and for twenty-one years thereafter all of the net trust income is to be paid one-half to daughter during her life and the other one-half to grandchild grandchild and grandchild and their issue until the last survivor of grandchild grandchild and grandchild has died distributions are to be made quarterly under paragraph sixth b of the will on the death of the last survivor of grandchild grandchild and grandchild and after the death of daughter the trust corpus is to be divided into three equal shares and administered for twenty-one years as follows the income from one share is to be paid quarterly to the issue of grandchild the income from the second part is to be paid quarterly to the issue of grandchild and the income from the third part is to be paid quarterly to the issue of grandchild on the expiration of the twenty-one years the trustees are to sell the trust corpus and divide the proceeds into three equal shares and pay one share to the issue of grandchild one share to the issue of grandchild and one share to the issue of grandchild in the event of the death of all three of decedent’s grandchildren without leaving issue trust is to be reduced to cash and paid to decedent’s heirs in accordance with the statute of descent and distribution trust was initially administered in state a on date court a in state a signed a final order modifying the method of determining trust income under the modification paragraph sixth a and b provides that the annual distribution amount to be paid_by the trustees during the trust term is to be an amount equal to the greater of the trust’s annual net_income or x percent of the trust’s total value as determined on the first day of each year in all other respects the provisions of the modified trust are identical to those of the original trust the court order referred to state a statute as the basis for the modification the date order was contingent on receipt of a ruling from the plr-129846-16 internal_revenue_service that the modification will not cause trust to lose its exempt status for purposes of the gst tax under sec_2601 of the internal_revenue_code code which ruling was issued on date subsequently the situs of trust was changed to state b trustee a corporate trustee is the current trustee trustee seeks to modify the method of determining trust income as authorized by and in accordance with state b statute under the proposal paragraph sixth a and b will provide that the annual distribution amount to be paid_by the trustees during the trust term is to be an amount equal to y percent of trust’s total value as determined on the first day of each year ie a y percent unitrust_amount trustee also seeks to provide an ordering rule for determining the character of annual trust distributions for income_tax purposes in accordance with state b statute under the ordering rule distribution amounts made from trust will be considered paid from the following sources in order of priority from net accounting_income determined as if trust were not a unitrust from ordinary_income not allocable to net accounting_income from net realized short-term_capital_gain and then from net realized long- term capital_gain and from principal in all other respects the terms of trust will be identical to those of the original trust it is represented that no additions or contributions have been made to trust after date presently daughter grandchild and grandchild are deceased grandchild is survived by three children ggc ggc and ggc grandchild died without issue grandchild is living and has no issue you have asked us to rule that the modification of the method of determining trust income and the adoption of an ordering rule as proposed will not cause trust to lose its exempt status for gst tax purposes under sec_2601 law and analysis sec_2601 of the code imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 the act the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date plr-129846-16 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 plr-129846-16 sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs example concludes that the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter sec_26_2601-1 example considers the following situation in grantor a resident of state x established an irrevocable_trust for the benefit of grantor’s child a and a’s issue the trust provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in state x amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually for a_trust established prior to the statute provides that the new definition of income will apply only if all the beneficiaries who have an interest in the trust consent to the change within two years after the effective date of the statute the statute provides specific procedures to establish the consent of the beneficiaries a and a’s issue consent to the change in the definition of income within the time period and in accordance with the procedures prescribed by the state statute for gst tax purposes example concludes that the administration of the trust in accordance with the state statute defining income to be a percent unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter of the code this conclusion would be the same if the beneficiaries’ consent was not required or if the change in administration of the trust was changed to state x from a state whose statute does not define income as a unitrust_amount or if the situs was changed to such a state from state x sec_1_643_b_-1 of the income_tax regulations provides in part that income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of an estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law however an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust a switch between methods of determining trust income authorized by state plr-129846-16 statute will not constitute a recognition event for purposes of sec_1001 and will not result in a taxable gift from the trust’s grantor or any of the trust’s beneficiaries a switch to a method not specifically authorized by state statute but valid under state law including a switch via judicial decision or a binding non-judicial settlement may constitute a recognition event to the trust or its beneficiaries for purposes of sec_1001 and may result in taxable_gifts from the trust’s grantor and beneficiaries based on the relevant facts and circumstances this section is effective for taxable years of trusts_and_estates ending after date under state b statute a trustee other than an interested trustee may in its sole discretion and without the approval of state b court convert an income trust to a total return unitrust reconvert a total return unitrust to an income trust or change the percentage used to calculate the unitrust_amount in a total return unitrust a total return unitrust is defined as an income trust that has been converted under state b statute or the laws of any other jurisdiction that permits an income trust to be converted to a_trust in which a unitrust_amount is treated as the net_income of the trust state b statute further provides that the percentage to be used in determining the unitrust_amount shall be a reasonable current return from the trust in any event not less than percent nor more than percent of the fair_market_value of the trust the fair_market_value of the trust shall be determined at least annually using such valuation_date or dates or averages of valuation dates as are deemed appropriate state b statute further provides that the trustee shall consider the unitrust_amount as paid first from net accounting_income determined as if the trust were not a unitrust then as paid from ordinary_income not allocable to net accounting_income then as paid from net short- term capital_gain and then from net_long-term_capital_gain and finally as coming from trust principal state b statute provides that it shall be construed as pertaining to the administration of a_trust in this case trustee proposes to switch methods of determining trust income under the proposed method the annual distribution amount will be a unitrust_amount of y percent of trust’s total value which is an amount no less than percent and no more than percent of the trust assets the administration of trust as proposed is specifically authorized by and in conformance with state b statute the applicable local law which provides for a reasonable apportionment between the income and remainder beneficiaries and otherwise meets the requirements of sec_1_643_b_-1 accordingly under sec_26_2601-1 we conclude that the administration of trust using the proposed method of determining trust income will not be considered to shift a beneficial_interest in the trust for gst tax purposes see sec_26_2601-1 example furthermore we conclude that the proposed ordering rule which is administrative in nature and specifically applies to trusts administered under state b statute will not shift a beneficial_interest to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification see sec_26_2601-1 example additionally neither the switch in methods of determining trust income nor the adoption of the plr-129846-16 proposed ordering rule will extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly we conclude that the modification of the method of determining trust income and the adoption of an ordering rule as proposed will not cause trust to lose its exempt status for gst tax purposes under sec_2601 except as expressly provided herein no opinion is implied or expressed concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are not ruling with regard to any gift_tax or income_tax consequences of the proposed modification and administration of trust this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely karlene m lesho karlene m lesho senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
